Citation Nr: 1522992	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-27 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a permanent and total disability evaluation.


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to April 1991 and from May 1992 to November 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the VA RO that increased the evaluation of the Veteran's pulmonary fibrosis from 60 percent disabling to 100 percent disabling effective December 6, 2012.  The RO further notified the Veteran that his disability was not considered permanent in nature because there was a chance of improvement, and the RO scheduled the Veteran for a future examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not expressed disagreement with the rating assigned to his pulmonary fibrosis or the effective date of this rating.  Instead, the Veteran disagrees with the characterization of his disability as having the possibility of improvement, and he seeks a finding that his disability is permanent, rather than temporary, in nature.  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b) (2014).  On remand, the Veteran should be afforded with a medical examination to address whether it is reasonably certain that the Veteran's pulmonary fibrosis will continue at its current level of severity throughout the Veteran's life.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any documentation relating to treatment of the Veteran's pulmonary fibrosis that is not currently of record.

2.  Then, schedule the Veteran for an examination with a physician of appropriate expertise to determine whether the Veteran's service-connected pulmonary fibrosis is reasonably certain to continue at its current severity throughout the Veteran's life.  

3.  Then, readjudicate the Veteran's claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




